DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-12,17,19-23 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Scheffler et al. US 20110031768.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).


a) a housing (116) having an entry chamber internal space of 116) therein; 
b) a spring latch keeper (166,172) rotatably disposed in said entry chamber about a first axis (at pivot point, not labeled) fixed relative to said housing for rotation between a first keeper position (locked position, fig.5)and a second keeper position (unlocked position, essentially fig.8); and
c) a spring latch lifter feature (170) disposed in said entry chamber, wherein said spring latch lifter feature is configured to contact (paragraphs 37,40) said spring latch when in said engaged position, and wherein said spring latch lifter feature is configured to cause retraction of said spring latch from said entry chamber upon movement of said door toward an open state.

Regarding claim 2, Scheffler discloses the strike in accordance with Claim 1 wherein said first keeper position is a keeper locked position (fig.5) and said second keeper position is a keeper unlocked position (fig.8).

Regarding claim 3, Scheffler discloses the strike in accordance with Claim 1 wherein said spring latch lifter feature is a lifter (170) rotatably disposed in said entry chamber about a second axis (pivot point of 170, not labeled) for rotation between a first latch lifter position (fig.5) when said door is in said closed state and a second latch lifter position (fig.8) when said door is moved toward said open state, and wherein said spring latch lifter feature is positively driven by rotation of said spring latch keeper during a rotational travel (paragraph 40) of said spring latch keeper between said first keeper position and said second keeper position.

Regarding claim 4, Scheffler discloses the strike in accordance with Claim 2 wherein said spring latch lifter feature is a lifter (170) rotatably disposed in said entry chamber about a second axis (pivot point of 170, not labeled) for rotation between a first latch lifter position (fig.5) when said door is in said closed state and a second latch lifter position (fig.8) when said door is moved toward said open state, and wherein said spring latch lifter feature is positively driven by rotation of said spring latch keeper during a rotational travel (paragraph 40) of said spring latch keeper between said first keeper position and said second keeper position.

Regarding claim 5, Scheffler discloses the strike in accordance with Claim 3 wherein said spring latch lifter feature is configured to permit said spring latch to extend to said engaged position when said spring latch lifter feature is in said first latch lifter position and to cause said spring latch to retract toward said released position when said spring latch lifter feature is in said second latch lifter position. (paragraph 37-40)

Regarding claim 6, Scheffler discloses the strike in accordance with Claim 2 wherein said spring latch lifter feature is a ramp surface (the protrusion on 170 creates a sloped – thus ramp – surface) internal to said entry chamber, wherein said spring latch keeper includes a face (surface 176), and wherein when said spring latch keeper is in said second keeper position, said ramp surface and said face form a conjunctive incline (see continues incline from 170 to top tip of 176). 

Regarding claim 7, Scheffler discloses the strike in accordance with Claim 6 wherein said ramp surface is inclined at a first included angle (see fig.8, not labeled), wherein when said spring latch keeper is in said 

Regarding claim 8, Sceffler discloses the strike in accordance with Claim 1 further comprising: 
a dead latch release platform (154) rotatably disposed in said entry chamber about an axis (pivot axis, not explicitly labeled) for rotation between a first dead latch release platform position (locked, fig. 5) and a second dead latch release platform position (unlocked, fig.8), wherein said dead latch release platform is held in said first dead latch release platform position by said spring latch keeper (paragraph 36).

Regarding claim 9, Scheffler discloses the strike in accordance with Claim 8 wherein when said dead latch release platform is in said first dead latch release platform position, said dead latch is held in a depressed, disabling position (paragraph 36) and when said dead latch release platform is in said second dead latch release platform position, said dead latch is allowed to reach an extended, enabling position (paragraph 36).

Regarding claim 10, Scheffler discloses the strike in accordance with Claim 1 further comprising an actuator (solenoid, paragraph 37) operationally connected to said spring latch keeper, wherein said actuator is configured to selectively permit said spring latch keeper to rotate between said first keeper position to said second keeper position.

Regarding claim 11, Scheffler discloses the strike in accordance with Claim 10 wherein said actuator is a solenoid. (paragraph 37)



Regarding claim 17, Scheffler further teaches the strike in accordance with Claim 7 wherein said second included angle is less than said first included angle (with respect to vertical axis along 14, fig.7-8).

Regarding claim 19, Scheffler discloses an actuator-controlled electric strike for operating in conjunction with a spring latch (32) and a dead latch (34) of a lockset (32,34), wherein said spring latch has a released position (fig.8) and an engaged position (fig.5) so as to secure a door (24) in a closed state (fig.5), said strike comprising: 
a) a housing (116) having a housing bottom (bottom of 116) and an entry chamber (interior of 166) therein; and 
b) a spring latch keeper (166+172) including a keeper face (176), wherein said spring latch keeper is rotatably disposed in said entry chamber about a first axis (pivot axis, not labeled) fixed relative to said housing for rotation between a first locked keeper position (fig.5) and a second unlocked keeper position (fig.8); and 
wherein, when said spring latch keeper is in said second unlocked keeper position, said keeper face is disposed at a first angle relative (not labeled, see angled surface in fig.8) to said housing bottom and is configured to form a ramp contact surface (176 fig.8), and wherein said keeper face ramp contact surface is engaged by said spring latch when said spring latch keeper is in said second unlocked keeper position to cause retraction of said spring latch in a direction away from said housing bottom upon movement of said door toward an open state (see comparison from fig. 5 to fig.8)



Regarding claim 21, Scheffler discloses the strike in accordance with claim 20 wherein said first angle is different than said second angle (see fig.5-8)

Regarding claim 22. , Scheffler discloses the strike in accordance with claim 20 wherein said ramp surface and said keeper face, when said spring latch keeper is in said second unlocked keeper position, form a continuous ramp contact surface (the spring latch contacts the keeper and then immediately the ramp surface therefore the contact surfaces are continuous because there is continuous contact with the surfaces.) to cause retraction of said spring latch away from said housing bottom upon movement of said door toward said open state. (fig.8)

Regarding claim 23, Scheffler discloses the strike in accordance with claim 21 wherein said first angle is different than said second angle. (see fig.8)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-16,18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheffler US 20110031768, alone.

Regarding claim 15, Scheffler teaches an apparatus for unlatching a door from an electrically actuated strike, and therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Scheffler is capable of teaching a method for unlatching a door from an electrically- actuated strike, wherein said door comprises a lockset including a spring latch (32), wherein said strike includes a housing (116) having an entry chamber (interior space) therein, a spring latch keeper (166+172) rotatably disposed in the entry chamber, a spring latch lifter feature (170) rotatably disposed in the entry chamber and cooperative with the spring latch keeper, and an actuator (180, solenoid) operationally connected to the spring latch keeper, and wherein, in a door closed state (fig.5), the spring latch is engaged by the spring latch keeper and the spring latch lifter feature, the method for unlatching comprising the steps of: 
a) activating said actuator to permit rotation of said spring latch keeper in a first rotational direction (counterclockwise); 
b) applying a force (178) in a door opening direction (not explicitly labeled, see fig. 7) to said spring latch keeper to cause said spring latch keeper to move in said first rotational direction; 

d) further rotating said spring latch keeper in said first rotational direction to cause said spring latch lifter feature to push said spring latch in a direction (see movement from fig.5 to fig,8) to exit said entry chamber.

Regarding claim 16, Scheffler further teaches the method in accordance with Claim 15 wherein said lockset further includes a dead latch (34), wherein said strike further includes a dead latch release platform (154) pivotably mounted to said housing and cooperative with said spring latch keeper, and wherein, in said door closed state, said dead latch is engaged by said dead latch release platform and held in a depressed, disabling position (fig.5), the method for unlatching comprising the further steps of:
a) rotating said spring latch keeper said first amount in said first rotational direction to cause said dead latch release platform to pivot into said entry chamber; and 
b) pivoting said dead latch release platform into said entry chamber to permit said dead latch to extend into said entry chamber, thereby allowing said dead latch to extend to an enabling position permitting release of said spring latch from said electrically-activated strike (fig.8).

Regarding claim 18, Scheffler teaches an apparatus for unlatching a door from an electrically actuated strike and it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to that Scheffler is fully capable of teaching the method for unlatching a door from an electrically-actuated strike, wherein said door comprises a lockset including a spring latch (32), wherein said strike includes a housing (116) having an entry chamber (interior of 116) therein, a spring latch keeper (166+172) disposed in the entry chamber and rotatable between a first position (fig.5) and a 
 a) activating said actuator to permit rotation of said spring latch keeper from said first position;
b) applying an opening force (178) to said door to cause said spring latch keeper to move away from said first position and to cause said spring latch to contact said internal ramp feature; 
c) continuing rotation of said spring latch keeper to cause said ramp face to align with said internal ramp feature to form a conjunctive ramp surface (fig.8); and 
d) maintaining contact with said conjunctive ramp surface by said spring latch as said door is moved toward an open state (fig.8), to release the door from said electrically-activated strike.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to electric strikes.
	Related but not used art: 
	Hogan et al. US 3774422 
	Snodgrass US 20170342742
	Singh US 20150284976


	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675